Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 45, 47 – 49, 51 – 59, and 61 – 64 are allowable over prior art of record. The prior art of record failed to teach alone or in combination, a radio network element comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the radio network element to configure a quasi-co-location-type information entry included in a transmission configuration indication state for a downlink transmission beam between the radio network element and a user equipment based on at least one beam report, the at least one beam report including at least one transmission parameter for the downlink transmission beam, and the quasi-co-location-type information entry being indicative of one or more sources of inter-beam- interference on the downlink transmission beam at the user equipment, and transmit the transmission configuration indication state including the quasi-co-location-type information entry to the user equipment- wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the radio network element to configure interference resource indicator information associated with the quasi-co-location-type information entry, the interference resource indicator information including a plurality of first elements, each of the plurality of first elements indicating whether a respective source of inter-beam-interference is active or inactive as an interference resource with respect to the downlink transmission beam as claimed in independent claim 45 and similarly claimed in independent claims 49 and 59. Therefore, claims 45, 47 – 49, 51 – 59, and 61 – 64 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633